DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-14 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrall et al., US 2008/0040385 A1 (hereinafter “Barrall”).

As per claims 2, 20, and 21, Barrall teaches:
in response to a request to modify data of a file system (Barrall ¶ 0022, “modifying object data”), identifying for the request, a root node among a plurality of roots nodes of a file system metadata tree structure of the file system (Barrall ¶ 0011, “at least two root nodes for storing information for a first and a second checkpoint”), , wherein the file system metadata tree structure includes one or more intermediate nodes and one or more leaf nodes (Barrall ¶ 0012, “In addition to root nodes, the file structure may include a number of direct nodes that contain data block descriptors. A root node may include a pointer to a direct node. The file structure may also include a number of indirect nodes. Indirect nodes point to other indirect nodes or to direct nodes. A root node may include , wherein a first leaf node of the file system metadata tree structure corresponds to metadata of the data requested to be modified by request (Barrall ¶ 0022, “data blocks associated with the retained version of the object”);
creating a new leaf node instance of the first leaf node of the file system metadata tree structure (Barrall ¶ 0022, “making a copy of a data block, modifying the copy of the data block to form a modified copy of the data block”); and
creating a new intermediate node instance of a first intermediate node of the file system metadata tree structure, wherein the new intermediate node instance references the new leaf node instance, and wherein the first intermediate node of the file system metadata tree structure and the new intermediate node instance both reference a same leaf node included in the one or more leaf nodes of the file system metadata tree structure (Barrall ¶ 0299, “The Object Store sub-module now needs to put a pointer to the new direct onode 2606 in an indirect onode, but the Object Store sub-module cannot put a pointer to the new direct onode 2606 in the indirect onode 2304 because the indirect onode 2304 is a component of the retained checkpoint. The Object Store sub-module therefore creates a new indirect onode with pointers to the new direct onode 2606 and the old direct onode 2308.”).

As per claim 3, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein creating the new intermediate node instance includes copying from the first intermediate node to the new intermediate node instance, a reference to the same leaf node (Barrall ¶ 0299, “The Object Store sub-module now needs to put a pointer to the new direct onode 2606 in an indirect onode, but the Object Store sub-module cannot put a pointer to the new direct onode 2606 in the indirect onode 2304 because the indirect onode 2304 is a component of the retained checkpoint. .

As per claim 4, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein the new intermediate node instance is referenced by the identified root node (Barrall ¶ 0012, “A root node may include a pointer to an indirect node.”).

As per claim 5, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein the identified root node was created by copying data of another root node included in the plurality of roots nodes of the file system metadata tree structure (Barrall ¶¶ 0025, 0158), where a root node is copied.

As per claim 6, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein the new leaf node instance stores the metadata associated with a file to be modified by the request to modify the data of the file system (Barrall ¶ 0029), where metadata is stored in data blocks – claimed leaf nodes.

As per claim 7, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein the identified root node is used to identify the first intermediate node and the first leaf node to traverse the file system metadata tree structure via the identified root node (Barrall ¶ 0012, “A root node may include a pointer to an indirect node.”).

As per claim 8, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein the new intermediate node instance references the new leaf node instance using a pointer to the new leaf node instance (Barrall ¶ 0299, “The Object Store sub-module therefore creates a new indirect onode with pointers to the new direct onode 2606 and the old direct onode 2308.”).

As per claim 9, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein each root node of the plurality of roots nodes of the file system metadata tree structure correspond to a different view of the file system (Barrall ¶ 0020, “a first tree structure rooted by a first root node and a second tree structure rooted by a second root node, each tree structure optionally including a number of intermediate nodes and a number of data blocks, each tree structure representing a version of the file system object”), where the versions are the claimed views.

As per claim 10, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein identified root node corresponds a current view of the file system (Barrall ¶¶ 0298-0301), where the current version of the object roots onode is identified.

As per claim 11, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein identified root node corresponds a backup view of the file system at a particular past point in time (Barrall ¶ 0020, “The method involves maintaining an object structure for the file system object, the object structure comprising a first tree structure rooted by a first root node and a second tree structure rooted by a second root node, each tree structure optionally including a number of intermediate nodes and a number of data blocks, each tree structure representing a version of the file system object.”).

As per claim 12, the rejection of claim 2 is incorporated, and Barrall further teaches:
further comprising deleting a root node among the plurality of root nodes (Barrall ¶ 0323, “Finally, if the root onode for this retained checkpoint is only used in this retained checkpoint, it too is no longer required and is deleted.”).

As per claim 13, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein the new intermediate node instance references the new leaf node instance using a reference associated with an indicator that identifies a tree path that can be used to reach new leaf node instance (Barrall ¶ 0299, “The Object Store sub-module therefore creates a new indirect onode with pointers to the new direct onode 2606 and the old direct onode 2308.”), where the pointer is the claimed reference.

As per claim 14, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein the leaf nodes of the file system metadata tree structure store key-value pairs of file system metadata (Barrall ¶¶ 0165-66), where metadata is stored in the direct block, where the arrangement as key-value pairs is non-functional descriptive matter without patentable weight.

As per claim 18, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein the file system metadata tree structure is stored across a distributed storage (Barrall ¶ 0121), where the storage is distributed across a cluster.

As per claim 19, the rejection of claim 2 is incorporated, and Barrall further teaches:
wherein the one or more intermediate nodes are associated with a plurality of different intermediate node levels (Barrall ¶ 0012, “Indirect nodes point to other indirect nodes or to direct nodes.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrall et al., US 2008/0040385 A1 (hereinafter “Barrall”), in view of Rodeh, BTRFS: The Linux B-tree Filesystem (hereinafter “Rodeh”).

As per claim 15, the rejection of claim 2 is incorporated, but Barrall does not teach:
further comprising using the identified root node to identify the first node and the first leaf node at least in part by obtaining a read lock on the identified root node and obtaining a read lock on the first intermediate node.

The analogous and compatible art of Rodeh, however, teaches traversing a tree from root to leaf in order to modify a leaf node by acquiring read locks on a root and intermediate node (Rodeh pg. 16).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rodeh with those of Barrall to use read locks on traversal in order to provide concurrency (Rodeh pg. 16).

As per claim 17, the rejection of claim 2 is incorporated, and Barrall further teaches:
further comprising obtaining a write lock on the new leaf node instance.

The analogous and compatible art of Rodeh, however, teaches traversing a tree from root to leaf in order to modify a leaf node by acquiring a write lock on a leaf node (Rodeh pg. 16).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rodeh with those of Barrall to use read locks on traversal in order to provide concurrency (Rodeh pg. 16).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,620,947. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the subject matter of the ’947 patent.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 10,467,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass, the subject matter of their respective ’216 claim.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the filing of a terminal disclaimer.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach maintaining a maximum number of read locks while traversing a tree.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/              Primary Examiner, Art Unit 2159